PER CURIAM.
We find no error in the trial court’s admission of the victim’s prior consistent statement pursuant to section 90.801(2)(b), Florida Statutes (1985). Appellant argues that the victim’s testimony was the product of improper influence and thus a fabrication. However the record does not support appellant’s argument that the victim made her prior consistent statement after the claimed undue influence had already occurred. When asked by appellant’s counsel whether the prosecutor had helped her to remember, she answered affirmatively, and, also answered affirmatively that the prosecutor had talked with her about the case the day prior to the trial. The victim gave the tape-recorded prior consistent statement months before the trial. Therefore we find no error in the trial court’s admission of the tape recorded statement and affirm on the authority of Begley v. State, 483 So.2d 70 (Fla. 4th DCA 1986).
We find no merit in appellant’s second point on appeal. The record sufficiently establishes that the crimes were committed within the time frames alleged in the information and the bill of particulars. Accordingly the conviction is affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and DELL, JJ., concur.